
	
		I
		112th CONGRESS
		2d Session
		H. R. 6218
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2012
			Ms. Buerkle (for
			 herself, Mrs. Maloney,
			 Ms. Lee of California,
			 Mr. King of New York,
			 Mr. Hanna,
			 Mr. Rangel,
			 Mrs. Davis of California,
			 Mr. Turner of New York,
			 Ms. Chu, Mrs. Emerson, Mr.
			 Marino, Mr. Wolf,
			 Mr. Smith of New Jersey, and
			 Mr. Kelly) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide for the establishment of the Autoimmune
		  Diseases Interdepartmental Coordinating Committee, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mary Colella Autoimmune Disease
			 Awareness Act of 2012.
		2.Autoimmune
			 Diseases Interdepartmental Coordinating Committee
			(a)EstablishmentPart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.) is amended by adding at the end the
			 following:
				
					320B.Autoimmune
				Diseases Interdepartmental Coordinating Committee
						(a)In
				generalThe Secretary shall
				establish and maintain a committee, to be known as the Autoimmune Diseases
				Interdepartmental Coordinating Committee (referred to in this section as the
				Coordinating Committee), for the purpose of formulating
				recommendations for the coordination of governmental and private programs and
				activities relating to autoimmune diseases.
						(b)CompositionThe
				Coordinating Committee shall be composed of the following members (or their
				designees):
							(1)The Assistant
				Secretary for Health, who shall serve as the Chair of the Coordinating
				Committee.
							(2)The Assistant
				Secretary for Planning and Evaluation.
							(3)The Commissioner
				of Food and Drugs.
							(4)The Director of
				the National Institutes of Health.
							(5)The Director of
				the Centers for Disease Control and Prevention.
							(6)The Administrator
				of the Health Resources and Services Administration.
							(7)The Secretary of
				Education.
							(8)The Secretary of
				Defense.
							(9)The Secretary of
				Veterans Affairs.
							(10)The Commissioner
				of Social Security.
							(11)Such other
				Federal officials as the Secretary may designate or invite, as appropriate, to
				serve as members on the Coordinating Committee.
							(c)ResponsibilitiesIn furtherance of the purpose described in
				subsection (a), the Coordinating Committee shall—
							(1)develop criteria
				to be used in defining and identifying autoimmune diseases;
							(2)monitor Federal,
				State, and private activities with respect to autoimmune diseases;
							(3)make
				recommendations regarding any appropriate changes to such activities, including
				recommendations to the Director of NIH with respect to the strategic plan
				developed under paragraph (5);
							(4)make
				recommendations regarding public participation in decisions relating to
				autoimmune diseases;
							(5)develop and annually update a strategic
				plan for the coordination of governmental and private programs and activities
				relating to autoimmune diseases, including—
								(A)proposed budgetary
				requirements;
								(B)a summary of
				advances in autoimmune disease research related to causes, prevention,
				treatment, early screening, diagnosis or rule out, intervention, and access to
				services and supports for individuals with an autoimmune disease;
								(C)an assessment of research that is being
				conducted on autoimmune diseases;
								(D)an assessment of
				the ability of health care providers to identify and diagnose autoimmune
				diseases properly;
								(E)an assessment of
				the quality of postgraduate continuing education programs on autoimmune
				diseases; and
								(F)recommendations on
				education and continuing education on autoimmune diseases for health care
				providers; and
								(6)on a biennial
				basis, submit to the Congress such strategic plan and any updates to such
				plan.
							(d)Funding
							(1)Authorization of
				appropriationsTo carry out this section, there is authorized to
				be appropriated $250,000 for each of fiscal years 2013 through 2016.
							(2)Funding
				sourceFunds for carrying out this section shall be derived
				exclusively from funds made available under section
				241.
							.
			(b)Conforming
			 changeSection 409E of the
			 Public Health Service Act (42 U.S.C. 284i) is amended by striking subsection
			 (b).
			
